DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-7 in the reply filed on 2/8/2022 is acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  in line 2, “deflected and into” should read --deflected into--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the limitation “the splitting step” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitakado (US2021/0083560A1).
Kitakado reads on the claims as follows (refer to Figs. 1-13):
Claim 1. A method for twisting a winding head of a stator, the method comprising: 
providing a hollow cylindrical stator core (10) with a first end face and a second end face spaced apart from each other in a longitudinal direction defined by the stator core, and an inner surface with a slot (11) extending between the first end face and the second end face with a slot depth defined in a radial direction of the stator core; 
positioning a first conductor (such as left-most 20, in Fig. 8) and a second conductor (the next 20, in the radially-inner direction, in Fig. 8) in the slot next to each other (see Fig. 8), wherein an end section (21) of the first conductor and an end section (21) of the second conductor both extend over the first end face; 
arranging a winding core (60) with a cam (62) protruding outward in a radial direction from the winding core (see Fig. 5), on the stator core; and 
twisting the end section of the first conductor in a peripheral direction defined by the stator core (see Figs. 10-13), wherein the end section of the first conductor moves over the cam, bending a part of the end section of the first conductor, between the first end face and a distal end of the end section of the first conductor facing away from the first end face, in the radial 1 defined by the stator core enlarging a distance between the end section of the first conductor and the end section of the second conductor measured in the radial direction of the stator core.
Claim 2. A method according to claim 1, wherein only a part of the end section between the distal end (22) of the end section of the first conductor and the first end face of the stator core rests at an enlarged distance from the end section of the second conductor in the radial direction. See Fig. 8.
Claim 6. A method according to claim 1, wherein the end section of the first conductor is twisted in the peripheral direction of the stator core by a twisting tool (60) having a slot (65) for receiving the distal end of the end section.
Claim 7. A method according to claim 1, wherein the twisting process is carried out time shifted to the splitting step. See Fig. 7. The splitting step (S40) is carried out prior to the twisting step (S60).
Claims 1-3 are alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy (US2014/0304978A1).
Murphy reads on the claims as follows (refer to Figs. 1-4):
Claim 1. A method for twisting a winding head of a stator, the method comprising: 
providing a hollow cylindrical stator core (4) with a first end face and a second end face spaced apart from each other in a longitudinal direction defined by the stator core, and an inner 
positioning a first conductor (in winding layer 22) and a second conductor (in winding layer 24) in the slot next to each other, wherein an end section of the first conductor and an end section of the second conductor both extend over the first end face (see Fig. 4); 
arranging a winding core (150) with a cam (160) protruding outward in a radial direction (i.e. some radial direction; the claim does not set forth any axis relative to which the radial direction is established) from the winding core, on the stator core; and 
twisting  (see Fig. 4) the end section of the first conductor in a peripheral direction defined by the stator core, wherein the end section of the first conductor moves over the cam, bending a part of the end section of the first conductor, between the first end face and a distal end of the end section of the first conductor facing away from the first end face, in the radial direction defined by the stator core enlarging a distance between the end section of the first conductor and the end section of the second conductor measured in the radial direction of the stator core. The bending of the conductors in winding layer 22 constitutes a twisting of the conductor end portions.
Claim 2. A method according to claim 1, wherein only a part of the end section between the distal end of the end section of the first conductor and the first end face of the stator core rests at an enlarged distance from the end section of the second conductor in the radial direction. See Fig. 4.
Claim 3. A method according to claim 1, wherein the end section of the first conductor is at least partially deflected in the radial direction of the stator core using a split tool (150).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kitakado in view of Murphy.
Kitakado discloses the claimed invention, including the deflecting step being carried out prior to the twisting step (compare steps S40 and S60 of Fig. 7).  By deflecting the end section of the first conductor in the radial direction, the distal end of the end section is deflected and [fits] into a slot (65) of a twisting tool (60) for twisting the end section of the first conductor in a peripheral direction of the stator core. See para. [0056] discussing receiving portions 21 of the conductors into the grooves 65. See Figs. 8 and 12. Although the conductor end sections are deflected in the radial direction, the distal ends 22 are still received within the grooves 65.
Kitakado does not disclose by what means the step S40 is performed. 
Murphy discloses a process in which a split tool 150 is used to deflect conductor end sections radially outwardly. See Figs. 2-4. 
In view of the teachings of Murphy, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a split tool as disclosed by Murphy to perform step S40 of Kitakado, as a matter of selecting among known techniques that can be used to perform this process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kitakado discloses deflecting the conductor end portions. Therefore, the conductor ends have a radially-outwardly inclination. During twisting, the conductor ends are bent against the camming surface created by the protruding parts 62 of the jig 60, and inherently the radially-outwardly angle changes during the twisting, but there would still be an outward inclination as the twisting progresses. The conductors initially have the same length above the stator end face. Twisting the conductors therefore also increases the distance between the distal end portions 22.